Title: From Thomas Jefferson to James Maury, 30 August 1791
From: Jefferson, Thomas
To: Maury, James



Dear Sir
Philadelphia Aug. 30. 1791.

I am to acknolege the reciept of your favor of the 23d. of June, and of the copy of the Corn law, which was the first information I had of it’s passage, and is now the only information of it’s form.
You observe that some masters of vessels refuse to comply with your requisitions to furnish the particulars of your reports. To this we are obliged to submit until the legislature shall go thro their Consular bill and decide whether they will oblige the masters or not to render accounts.
The crops of wheat in America have been remarkeably fine. A drought about the time of harvest and since that, has afflicted certain parts of the country beyond any thing known since the year 1755. Albemarle is among the most suffering parts. Corn is there now at 20/. There have been fine rains lately which will recover the tobo. in some degree, but the corn was past recovery.—I am with great & sincere esteem, Dear Sir Your friend & servt.,

Th: Jefferson

